         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

WILLIE DILLON                                                                      CIVIL ACTION

VERSUS                                                                             NO. 19-13593

GERRY GOODWIN, WARDEN                                                              SECTION “D” (2)


                              REPORT AND RECOMMENDATION

        This matter was referred to a United States Magistrate Judge to conduct hearings, including

an evidentiary hearing, if necessary, and to submit proposed findings and recommendations for

disposition pursuant to 28 U.S.C. §§ 636(b)(1)(B) and (C) and, as applicable, Rule 8(b) of the

Rules Governing Section 2254 Cases. Upon review of the entire record, I have determined that a

federal evidentiary hearing is unnecessary.1 For the following reasons, I recommend that the

petition for habeas corpus relief be DENIED and DISMISSED WITH PREJUDICE.

I.      FACTUAL BACKGROUND

        Petitioner Willie Dillon is a convicted inmate incarcerated in the David Wade Correctional

Center in Homer, Louisiana.2 On February 8, 1999, Dillon was charged by bill of information in

Orleans Parish with molestation of a juvenile, D.M.3 Dillon pled not guilty to the charge on

February 12, 1999.4




1
  A district court may hold an evidentiary hearing only when the petitioner shows either the claim relies on
a new, retroactive rule of constitutional law that was previously unavailable (28 U.S.C. § 2254(e)(2)(A)(i))
or the claim relies on a factual basis that could not have been previously discovered by exercise of due
diligence (id. § 2254(e)(2)(A)(ii)) and the facts underlying the claim show by clear and convincing evidence
that, but for the constitutional error, no reasonable jury would have convicted the petitioner. Id.
§ 2254(e)(2)(B).
2
  ECF No. 1, at 1.
3
  State Record (hereinafter “St. R.”) Vol. 1 of 4, Bill of Information, 2/8/99. Pursuant to LA. REV. STAT.
ANN. § 46:1844(W), the state courts identify a juvenile victim and family by initials. I will do the same.
4
  St. R. Vol. 1 of 4, Min. Entry, 2/12/99.
           Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 2 of 15




       The Louisiana Fourth Circuit Court of Appeal summarized the facts established at trial as

follows:

               Officer Micheleen Scott testified that on November 25, 1998, she
       investigated a complaint of molestation of a juvenile. She spoke with the victim,
       D.M., and her mother, and because of those conversations decided to have the child
       transported to the hospital. Officer Scott further testified that her investigation
       culminated in the defendant's arrest.
               Cynthia Caron, a nurse in the pediatric emergency room at University
       Hospital, testified that she is assigned to triage patients. When the victim arrived
       at the hospital, Ms. Caron received information from the police that the child was
       brought in to rule out sexual abuse.
               G.M., the victim’s mother, testified that the defendant is her ex-husband and
       the father of two of her three children. The defendant is not the father of the victim.
       Ms. M. explained that she works nights and that the defendant took care of the
       children while she was at work. On November 25, 1998, the victim told her that
       the defendant touched her “private part”, and then demonstrated what the defendant
       did to her. The victim straddled her and, without touching her mother, indicated
       that the defendant touched her as if cleaning her, and then put his finger to her nose
       and said “cheesy, huh?” Ms. M[.] explained that the victim had a bed-wetting
       problem, but that if she did have an accident, the victim was taught to clean herself.
       Ms. M[.] did not request, nor authorize the defendant, to clean the victim.
               D.M., the victim, testified that she is in the third grade. The defendant is
       not her father, but she refers to him as “Dad”. She stated that the first time the
       defendant touched her, she had wet herself and he cleaned her off. The second
       time, she fell asleep downstairs and the defendant took her upstairs and put her in
       her mother’s bed. She had not wet herself but the defendant removed her clothes
       and proceeded to clean her with a towel. He then held the towel to her nose and
       said “cheesy, huh?” While she testified, she demonstrated the defendant’s actions
       using a doll. After the incident was over, she went downstairs to her brother.
       Later, while at her uncle’s house, she told her mother what the defendant did. She
       stated that she spoke to the police, and went to the hospital to be checked for
       infection. She was hurting because the defendant “stuck the towel deep down” in
       her private part.
               W.M., the victim’s brother, testified that the defendant was his father. He
       remembered the night the defendant did something to his sister. She came
       downstairs wearing only a T-shirt and her underpants. She was nervous, and
       shaking with her legs closed. He knew something was wrong and tried to call his
       mother at work, but the line was busy. He and the victim slept together that night




                                                 2
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 3 of 15




        so he could protect her because he “thought [the defendant] was gonna do
        something else to her, like do the same thing again.”5

        Dillon went to trial before a jury on April 1, 1999.6 The jury found Dillon guilty as

charged.7 On June 15, 1999, the state trial court sentenced Dillon to 10 years in prison at hard

labor.8 The court denied Dillon’s motion to reconsider the sentence.9 Dillon also entered a not

guilty plea to the State’s multiple offender bill charging Dillon as a third felony offender.10 At a

June 17, 1999, hearing, the state trial court adjudicated Dillon as a third felony offender.11 The

court vacated the original sentence and resentenced Dillon as a third offender to life in prison at

hard labor.12 The court also denied Dillon’s motion to reconsider the sentence.13

        On direct appeal to the Louisiana Fourth Circuit Court of Appeal, Dillon’s appointed

counsel asserted three errors:

        (1)      The evidence was insufficient to demonstrate a specific intent to arouse
                 sexual desire;

        (2)      The state trial court erred when it denied the defense’s motion for mistrial
                 after the State intentionally elicited testimony that Dillon was in jail for a
                 parole violation when he was arrested for this offense; and,


5
   State v. Dillion, 770 So. 2d 13, 16-17 (La. App. 4th Cir. 2000); St. R. Vol. 2 of 4, 4th Cir. Opinion, 99-
KA-2175, at 1-3, 9/6/00. The state appellate court misspelled Dillon’s name as “Dillion” in the caption of
its opinion.
6
   St. R. Vol. 1 of 4, Trial Mins., 4/1/99; St. R. Vol. 2 of 4, Trial Tr., 4/1/99.
7
   St. R. Vol. 1 of 4, Trial Mins., 4/1/99.
8
   St. R. Vol. 1 of 4, Sentencing Mins., 6/15/99; St. R. Vol. 2 of 4, Sentencing Tr., at 4, 6/15/99.
9
   St. R. Vol. 1 of 4, Sentencing Mins., 6/15/99; id., Motion to Reconsider Sentence, 6/16/99; id., Trial Court
Order, 6/18/99; St. R. Vol. 2 of 4, Sentencing Tr., at 4, 6/15/99.
10
    St. R. Vol. 1 of 4, Sentencing Mins., 6/15/99; id., Multiple Bill, 6/15/99; St. R. Vol. 2 of 4, Sentencing
Tr., at 4-5, 6/15/99.
11
    St. R. Vol. 1 of 4 , Multiple Bill Hearing Mins., 6/17/99; St. R. Vol. 2 of 4, Multiple Bill Hearing Tr., at
5, 6/17/99.
12
    St. R. Vol. 1 of 4, Multiple Bill Hearing Mins., 6/17/99; St. R. Vol. 2 of 4, Multiple Bill Hearing Tr., at
5-6, 6/17/99.
13
    St. R. Vol. 1 of 4, Multiple Bill Hearing Mins., 6/17/99; St. R. Vol. 2 of 4, Multiple Bill Hearing Tr., at
6, 6/17/99.

                                                       3
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 4 of 15




        (3)       The life sentence is excessive.14

The Louisiana Fourth Circuit granted Dillon leave to file a supplemental pro se brief, but he did

not do so.15

        On September 6, 2000, the Louisiana Fourth Circuit affirmed Dillon’s conviction and

sentence.16 The court found no merit to the claims. On its errors patent review, the court also

declined to correct the illegally lenient sentence imposed without restrictions on parole, probation,

or suspension of sentence, because the issue was favorable to the defendant and not asserted by

either party.17

        On September 14, 2001, without stated reasons, the Louisiana Supreme Court denied the

writ application filed by Dillon’s appointed counsel.18 Dillon did not file an application for writ

of certiorari with the United States Supreme Court within ninety (90) days, and thus, his

convictions and sentences became final on December 13, 2001.19

        On June 16, 2003, Dillon filed with the state trial court a pro se application for post-

conviction relief asserting two claims:

        (1)       He was denied due process and equal protection when the petit jury was
                  selected in a discriminatory manner and not drawn from a fair cross-section
                  of the community; and




14
   St. R. Vol. 2 of 4, Appeal Brief, 99-KA-2175, 9/20/99.
15
   St. R. Vol. 1 of 4, 4th Cir. Order, 99-KA-2175, 12/2/99.
16
   Dillion, 770 So. 2d at 21; St. R. Vol. 2 of 4, 4th Cir. Opinion, 99-KA-2175, at 13, 9/6/00.
17
   Id. at 16-17; St. R. Vol. 2 of 4, at 3.
18
   State v. Dillon, 797 So. 2d 50 (La. 2001); St. R. Vol. 2 of 4, La. Sup. Ct. Order, 2000-K-2815, 9/14/01;
id., La. Sup. Ct. Writ Application, 2000-K-2815, dated 10/6/00.
19
   Ott v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999) (period for filing for certiorari with the Supreme Court
is considered in the finality determination under 28 U.S.C. § 2244(d)(1)(A)); SUP. CT. R. 13(1).

                                                      4
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 5 of 15




        (2)      He was denied effective assistance of counsel when counsel failed to
                 challenge the historic systemic abuse and discrimination in the use of the
                 prosecutor’s peremptory exceptions to exclude jurors on the basis of race.20

Dillon referred to this as his second application. He apparently believed he had filed the same

application on August 22, 2002, but the state trial court had no record of receiving it and this record

does not reflect an earlier filing.

        On November 4, 2003, the state trial court ordered the State to reply to the application and

Dillon to provide reasons for his failure to assert his claims on appeal or in prior proceedings.21

In response, on November 24, 2003, Dillon filed supplemental claims asserting ineffective

assistance of trial and appellate counsel:

        (1)      ineffective assistance of counsel for failure to investigate and prepare an
                 adequate defense and impeach the victim’s mother who was the State’s key
                 witness;

        (2)      ineffective assistance of counsel for failure to object to the selection of a
                 majority Caucasian jury; and

        (3)      ineffective assistance of counsel for his failure to request review of the
                 entire record for errors patent.22

On December 4, 2003, the state trial court denied the application finding Dillon failed to provide

reasons for his failure to assert his claims in prior proceedings.23 In a December 17, 2003, letter,

Dillon urged the state trial court to consider his November 24, 2003, response adequate for review




20
   St. R. Vol. 1 of 4, Application for Post-Conviction Relief, 6/19/03 (dated 6/16/03); Memorandum in
Support, at 5-6, 6/19/03.
21
   St. R. Vol. 1 of 4, Minute Entry, 11/4/03.
22
   St. R. Vol. 1 of 4, Response to Trial Court’s Judgment of 11/4/03, 12/1/03 (dated 11/24/03).
23
   St. R. Vol. 1 of 4, Minute Entry, 12/4/03; see also id., Minute Entry, 11/4/03 (ordering reply from Dillon).

                                                      5
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 6 of 15




of his claims.24 By letter dated January 6, 2004, the state trial court’s staff advised Dillon that he

had appropriate time to reply to the order and the time to raise his objection had expired.25

        More than four years later, on July 11, 2008, Dillon through counsel filed a motion to

reopen and reconsider the 2003 application for post-conviction relief.26 The court set the motion

for hearing as a second application for post-conviction relief.27 On December 15, 2009, Dillon’s

counsel filed a second motion to reopen or alternatively to vacate the judgment on the 2003

application.28 After years of continuances, at an April 29, 2013, hearing, the state trial court

denied the motion/application as repetitive, citing LA. CODE CRIM. PROC. art. 930.4.29

        On June 21, 2013, the Louisiana Fourth Circuit denied Dillon’s counsel-filed writ

application on the showing made.30 The Louisiana Supreme Court denied Dillon’s related writ

application on May 23, 2014, for seeking untimely post-conviction relief, citing LA. CODE CRIM

PROC. art. 930.8 and State ex rel. Glover v. State, 660 So. 2d 1189 (La. 1995).31

        Five years later, on May 28, 2018, Dillon filed a motion to correct his multiple offender

sentence based on changes to Louisiana’s habitual offender sentencing laws in 2001, which

changes reduced the exposure for certain third felony offenders. 32              Dillon through counsel



24
   St. R. Vol. 1 of 4, Letter to the Court, dated 12/17/03.
25
   St. R. Vol. 1 of 4, Letter from the Court, 1/6/04.
26
   St. R. Vol. 3 of 4, Docket Entry, 7/11/08.
27
   Id.
28
   Id., Docket Entry, 12/15/09; St. R. Vol. 4 of 4, Motion to Reopen and Reconsider (copy not dated).
29
   St. R. Vol. 3 of 4, Docket Entry, 4/29/13; St. R. Vol. 4 of 4, Hearing Transcript, at 12, 4/29/13.
30
   St. R. Vol. 3 of 4, 4th Cir. Order, 2013-K-0815, 6/21/13; St. R. Vol. 4 of 4, 4th Cir. Writ Application,
2013-K-815, 6/11/13.
31
   State ex rel. Dillon v. State, 140 So. 3d 723 (La. 2014); St. R. Vol. 4 of 4, La. S. Ct. Writ Application,
13-KH-2519, 10/29/13 (dated 9/18/13). In State ex rel. Glover, the Louisiana Supreme Court determined
that a higher court could find post-conviction application untimely under LA. CODE CRIM. PROC. art. 930.8
even if timeliness was not addressed in the lower courts. State ex rel. Glover, 660 So. 2d at 1189.
32
   St. R. Vol. 3 of 4, Motion to Correct an Illegal Sentence, dated 5/28/18.

                                                     6
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 7 of 15




supplemented the motion on September 17 and November 2, 2018, with additional argument and

reference to LA. REV. STAT. ANN. § 15:308(B) and State ex rel. Esteen v. State, 239 So. 3d 233

(La. 2018), in which the Louisiana Supreme Court mandated resentencing for multiple offenders

whose sentences were for terms no longer authorized by Louisiana’s habitual offender law.33 At

a November 9, 2018, hearing, the state trial court denied the motion and found that the 2001

revision to the habitual offender law did not impact Dillon’s sentence.34

        On February 13, 2019, the Louisiana Fourth Circuit denied Dillon’s counsel-filed writ

application on the basis that Dillon did not qualify for resentencing under the 2001 revisions to the

habitual offender laws. 35     The Louisiana Supreme Court denied Dillon’s counsel-filed writ

application without stated reasons on June 17, 2019.36

II.     FEDERAL HABEAS PETITION

        On November 12, 2019, the Clerk of Court filed Dillon’s petition for federal habeas corpus

relief. Dillon asserts that he is entitled to resentencing under the Louisiana Supreme Court’s

holding in State ex rel. Esteen which made the more lenient sentencing provisions in LA. REV.

STAT. ANN. § 15:308(B) retroactively applicable to third offenders.37

        The State filed a response in opposition to Dillon’s petition conceding timeliness and

exhaustion.38 The State also asserts that Dillon’s claim is not cognizable on federal habeas review


33
   St. R. Vol. 3 of 4, Supplemental Memorandum, 9/17/18; Supplemental Memorandum in Support of
Resentencing, 11/2/18.
34
   St. R. Vol. 3 of 4, Hearing Transcript, at 4-5, 11/9/18.
35
   St. R. Vol. 3 of 4, 4th Cir. Order, 2019-K-0075, 2/13/19; id., 4th Cir. Writ Application, 2019-K-0075,
1/23/19.
36
   State v. Dillon, 274 So. 3d 1279 (La. 2019); St. R. Vol. 4 of 4, La. S. Ct. Order, 2019-KK-0417, 6/17/99;
St. R. Vol. 4 of 4, La. S. Ct. Writ Application, 19-KK-417, 3/14/19.
37
   ECF No. 1, at 5.
38
   ECF No. 16.

                                                     7
          Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 8 of 15




because his claims are based solely on state law. Dillon notified the court that he is unable to file

a reply to the State’s opposition because of the jails Covid-19 restrictions have limited his access

to legal assistance.39 I find that the record is sufficient to address Dillon’s petition without further

response from him.

III.    LAW AND ANALYSIS

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-

132, 110 Stat. 1214, comprehensively revised federal habeas corpus legislation, including 28

U.S.C. § 2254. The AEDPA went into effect on April 24, 1996,40 and applies to habeas petitions

filed after that date.41 Dillon’s petition is deemed filed on November 4, 2019.42

        A.       Preliminary Considerations

        The threshold questions in habeas review under the amended statute are whether the

petition is timely and whether petitioner’s claims were adjudicated on the merits in state court. In

other words, has the petitioner exhausted state court remedies and is the petitioner in “procedural

default” on a claim.43 The State does not address a procedural default, and none is apparent from


39
   ECF No. 18.
40
   The AEDPA was signed into law on that date and did not specify an effective date for its non-capital
habeas corpus amendments. Absent legislative intent to the contrary, statutes become effective at the
moment they are signed into law. United States v. Sherrod, 964 F.2d 1501, 1505 (5th Cir. 1992).
41
   Flanagan v. Johnson, 154 F.3d 196, 198 (5th Cir. 1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)).
42
   The Fifth Circuit has recognized that a “mailbox rule” applies to pleadings, including habeas corpus
petitions filed after the effective date of the AEDPA, submitted to federal courts by prisoners acting pro se.
Under this rule, the date when prison officials receive the pleading from the inmate for delivery to the court
is considered the time of filing for limitations purposes. Coleman v. Johnson, 184 F.3d 398, 401 (5th Cir.
1999); Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998); Cooper v. Brookshire, 70 F.3d 377, 379 (5th
Cir. 1995). The clerk of court received Dillon’s petition on November 6, 2019, and filed it on November
12, 2019. Dillon signed the form petition on November 4, 2019. ECF No. 1, at 15. This is the earliest
indication appearing in the record of the date on which he could have presented his pleadings to prison
officials for mailing to a federal court. Payment of the filing fee does not alter the application of the federal
mailbox rule. Cousin v. Lensing, 310 F.3d 843, 847 (5th Cir. 2002).
43
   Nobles v. Johnson, 127 F.3d 409, 419-20 (5th Cir. 1997) (citing 28 U.S.C. § 2254(b), (c)).

                                                       8
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 9 of 15




the record. The State concedes and the record shows that Dillon exhausted state court review.

The State also indicates that Dillon’s federal habeas petition is timely filed because it was filed

within one year of the finality of his motion to correct his sentence.44 The State’s conclusion as

to timeliness is correct, but its reasoning is legally flawed.

       Timeliness of a federal petition does not run from conclusion of state court post-conviction

review.45 The statute of limitations provision of the AEDPA codified at 28 U.S.C. § 2244(d)

provides as follows:

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of—
           A. the date on which the judgment became final by the conclusion of direct
               review or the expiration of the time for seeking such review;
           B. the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States
               is removed, if the applicant was prevented from filing by such State
               actions;
           C. the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable to
               cases on collateral review; or
           D. the date on which the factual predicate of the claim or claims presented
               could have been discovered through the exercise of due diligence.

       Dillon’s conviction was final on December 13, 2001. He therefore would have had until

December 13, 2002, to file a federal petition, which he did not do. His petition filed November

14, 2019, is woefully untimely unless it meets one of the other provisions under § 2244(d). But

Dillon’s resentencing efforts arguably were triggered by a new factual predicate, the Louisiana

Supreme Court’s January 30, 2018, decision in State ex rel. Esteen. This decision provided


44
  ECF No. 16, at 5-6.
45
  The one-year limitations period does not begin anew at the completed of post-conviction review.
Flanagan, 154 F.3d at 199 n.1.

                                                   9
        Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 10 of 15




retroactive application of changes to Louisiana’s habitual offender sentencing laws under which

Dillon was sentenced. The retroactive application apparently was the impetus behind Dillon’s

2018 motion to correct his sentence. As a factual predicate for the claims, under §2244(d), Dillon

had one year from the issuance of that opinion to seek federal relief.

        The one-year period was tolled during the pendency of Dillon’s properly filed state court

post-conviction or other collateral review proceedings. 46 A motion to correct a sentence is

considered “other collateral review” for purposes of § 2244 limitations.47 Dillon filed the motion

to correct his sentence on May 28, 2018, which was 117 days after the Esteen ruling was issued.

His motion to correct remained pending through completion of review on June 17, 2019, when the

Louisiana Supreme Court denied his related writ application. Dillon’s federal petition was filed

139 days later on November 4, 2019. His petition, therefore, was timely filed well-within the

one-year AEDPA limitations period.

        B.      Dillon’s Claim

             1. Standards of a Merits Review

        Tile 28 U.S.C. § 2254(d)(1) and (2) contain revised standards of review for questions of

fact, questions of law, and mixed questions of fact and law in federal habeas corpus proceedings.48

Determinations of questions of fact by the state court are “presumed to be correct . . . and we will

give deference to the state court’s decision unless it ‘was based on an unreasonable determination




46
   Carey v. Saffold, 536 U.S. 214, 219-20 (2002); Williams v. Cain, 217 F.3d 303, 310 (5th Cir. 2000) (a
matter is “pending’ for Section 2244(d)(2) purposes until “‘further appellate review [is] unavailable under
[Louisiana=s] procedures.’”)
47
   Sampia v. Cain, 48 F. App’x 916, 2002 WL 31114916, at *4 (5th Cir. Sep. 9, 2002).
48
   Nobles, 127 F.3d at 419-20 (citing 28 U.S.C. § 2254(b) and (c)).

                                                    10
        Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 11 of 15




of the facts in light of the evidence presented in the State court proceeding.’”49 The statute also

codifies the “presumption of correctness” that attaches to state court findings of fact and the “clear

and convincing evidence” burden placed on a petitioner who attempts to overcome that

presumption. 28 U.S.C. § 2254(e)(1).

        A state court’s determination of questions of law and mixed questions of law and fact are

reviewed under 28 U.S.C. § 2254(d)(1). The determination receives deference, unless the state

court’s decision “‘was contrary to, or involved an unreasonable application of, clearly established

[Supreme Court precedent.]’”50 The United States Supreme Court has clarified the § 2254(d)(1)

standard as follows:

        Under the “contrary to” clause, a federal habeas court may grant the writ if the state
        court arrives at a conclusion opposite to that reached by this Court on a question of
        law or if the state court decides a case differently than this Court has on a set of
        materially indistinguishable facts. Under the “unreasonable application” clause, a
        federal habeas court may grant the writ if the state court identifies the correct
        governing legal principle from this Court’s decisions but unreasonably applies that
        principle to the facts of the prisoner’s case..51

The “critical point” in determining the Supreme Court rule to be applied “is that relief is available

under § 2254(d)(1)’s unreasonable-application clause if, and only if, it is so obvious that a clearly

established rule applies to a given set of facts that there could be no ‘fairminded disagreement’ on

the question.”52 “Thus, ‘if a habeas court must extend a rationale before it can apply to the facts



49
   Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000) (quoting 28 U.S.C. § 2254(d)(2)).
50
   Penry v. Johnson, 215 F.3d 504, 507 (5th Cir. 2000) (brackets in original) (quoting Miller v. Johnson,
200 F.3d 274, 280-81 (5th Cir. 2000)), aff’d in part, rev’d in part on other grounds, 532 U.S. 782 (2001);
Hill, 210 F.3d at 485.
51
   Williams v. Taylor, 529 U.S. 362, 412-13 (2000); Penry v. Johnson, 532 U.S. 782, 792-93 (2001) (citing
Williams, 529 U.S. at 405-06, 407-08); Hill, 210 F.3d at 485.
52
   White v. Woodall, 572 U.S. 415, 427 (2014) (citing Harrington v. Richter, 562 U.S. 86, 103 (2011);
Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)); Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (quoting
Harrington, 562 U.S. at 103).

                                                   11
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 12 of 15




at hand,’ then by definition the rationale was not ‘clearly established at the time of the state-court

decision.’”53

        “‘[A] federal habeas court may not issue the writ simply because that court concludes in

its independent judgment that the state-court decision applied [a Supreme Court case]

incorrectly.’”54 Rather, under the “unreasonable application” standard, “the only question for a

federal habeas court is whether the state court’s determination is objectively unreasonable.”55 The

burden is on the petitioner to show that the state court applied the precedent to the facts of his case

in an objectively unreasonable manner.56

            2. Claim: Retroactive Application of Amended State Sentencing Law

        Dillon claims that he is entitled to resentencing based on the Louisiana Supreme Court’s

decision in State ex rel. Esteen, which made the 2001 changes to the Louisiana habitual offender

laws retroactively apply to third felony offenders like him. As indicated above, State ex rel.

Esteen, 239 So. 3d at 233, provided that multiple offenders could request resentencing if the term

being served was no longer authorized by Louisiana law. Broadly construing his arguments,

Dillon claims that under the 2001 change in Louisiana’s law, he would not have received a life

sentence as a third offender. The state trial court, however, denied his motion to correct his

sentence. In its reasoned opinion, the Louisiana Fourth Circuit determined that, because Dillon’s



53
   White, 572 U.S. at 426 (quoting Yarborough v. Alvarado, 541 U.S. 652, 666 (2004)); Shoop, 139 S. Ct.
at 509 (habeas courts must rely “strictly on legal rules that were clearly established in the decisions of this
Court at the relevant time.”)
54
   Price v. Vincent, 538 U.S. 634, 641 (2003) (brackets in original) (quoting Woodford v. Visciotti, 537 U.S.
19, 24-25 (2002) (citations omitted)).
55
   Neal v. Puckett, 286 F.3d 230, 246 (5th Cir. 2002).
56
   Price, 538 U.S. at 641 (quoting Woodford, 537 U.S. at 24-25); Wright v. Quarterman, 470 F.3d 581, 585
(5th Cir. 2006).

                                                      12
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 13 of 15




crimes supporting the multiple bill were considered crimes of violence, his sentence was proper

and was not changed by the 2001 amendments. This was the last reasoned opinion on the issue

by the state courts in light of the Louisiana Supreme Court’s summary denial of Dillon’s related

writ application.57

        In this petition, Dillon claims that he is entitled to reduction of his sentence, and that the

state courts’ failure to reduce his sentence violated the retroactive amendment to the sentencing

laws and the Louisiana Supreme Court’s directive in State ex rel. Esteen. As urged by the State

in its opposition response, Dillon’s claim that his sentence is contrary to the amended state law is

not cognizable in a federal proceeding. The interpretation or application of a state statute is not

cognizable federal issue under § 2254.58

        Similarly, the state courts’ retroactive application of a new judicial interpretation of a

criminal statute does not implicate federal due process or ex post facto considerations.59 Dillon’s

claims in this court turn squarely on an issue of state law, which the state courts, including the

Louisiana Supreme Court, have decided against him. This court is not a “super state supreme

court.” 60   Thus, “‘it is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.’”61



57
   See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (“We hold that the federal court should ‘look through’
the unexplained decision to the last related state-court decision that does provide a relevant rationale . . .
then presume that the unexplained decision adopted the same reasoning.”)
58
   Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002); Beasley v. Johnson, 242 F.3d 248, 261 (5th Cir.
2001).
59
   Butler v. Cain, 327 F. App’x 455, 456-57 (5th Cir. Apr. 23, 2009) (citing Rogers v. Tennessee, 532 U.S.
451, 460 (2001)).
60
   Wilkerson v. Whitley, 16 F.3d 64, 67 (5th Cir. 1994) (quotations omitted).
61
   Trevino v. Johnson, 168 F.3d 173, 184 (5th Cir. 1999) (quoting Estelle v. McGuire, 502 U.S. 62, 67-68
(1991)); Swarthout v. Cooke, 562 U.S. 216 (2011) (federal habeas courts do not sit to re-examine state court
determinations on questions of state law).

                                                     13
         Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 14 of 15




         Instead, federal habeas review is limited to questions of constitutional dimension which, if

proven, establish that “the petitioner is in custody in violation of the Constitution or laws or treaties

of the United States.” 62     Review of Dillon’s state court pleadings indicates that the claims

presented by Dillon and his counsel in the state courts were based entirely on state statutes and

case law, not federal law. Any “‘fleeting reference’” by Dillon or his counsel to federal law,

including phrases like due process, “within a lengthy state-law focused argument ‘does not

sufficiently alert and afford a state court the opportunity to address an alleged violation of federal

rights.’”63 Even broadly construed,64 Dillon’s challenge to the interpretation and application of

the Louisiana Supreme Court’s opinion in State ex rel. Esteen and the state habitual offender laws

includes “no allegations of federal constitutional violations that might conceivably support federal

habeas relief.”65 As Dillon’s claims are based entirely on a question exclusively governed by state

law without invocation of federal law, he is not entitled to federal habeas review or relief on this

issue.

                                        RECOMMENDATION

         For the foregoing reasons, it is RECOMMENDED that Dillon’s habeas corpus petition

under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.



62
   28 U.S.C. § 2254(a); Estelle, 502 U.S. at 67-68.
63
   Norris v. Davis, 826 F.3d 821, 831 (5th Cir. 2016) (quoting Wilder v. Cockrell, 274 F.3d 255, 259 (5th
Cir. 2001)).
64
   The state court pleadings filed by Dillon’s counsel do not require liberal construction. United States v.
Broussard, 675 F. App’x 454, 457 (5th Cir. Jan. 13, 2017) (counsel filed pleadings are not entitled to liberal
interpretation); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986) (citing Haines v. Kerner, 404 U.S.
519, 520-21 (1972)) (same).
65
   See Dennis v. Louisiana, No. 14-2780, 2015 WL 4910631, at *5 (E.D. La. Jul. 20, 2015) (petitioner’s
claim that state courts misapplied Louisiana Supreme Court case on retroactivity of a sentencing statute
was not cognizable under § 2254 when neither the federal petition nor state court review relied on federal
constitutional grounds.)

                                                     14
        Case 2:19-cv-13593-WBV Document 19 Filed 11/19/20 Page 15 of 15




        A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14) days

after being served with a copy shall bar that party, except upon grounds of plain error, from

attacking on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the district court, provided that the party has been served with notice that such consequences will

result from a failure to object.66
                                       19th day of November, 2020.
        New Orleans, Louisiana, this ________



                                                     ______________________________________
                                                           DONNA PHILLIPS CURRAULT
                                                       UNITED STATES MAGISTRATE JUDGE




66
 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc) (citing 28 U.S.C. §
636(b)(1)). Douglass referred to the previously applicable ten-day period for filing of objections, which
was extended to fourteen days by amendment effective December 1, 2009, 28 U.S.C. ' 636(b)(1).

                                                   15
